DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sole input shaft”, “sole output shaft”, and “linear actuator” of claim 1 and the “fixed support structure” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
For the purpose of this examination, the claimed “sole input shaft” and “sole output shaft” will be interpreted as shafts (210) and (162); see figure 5, respectively.  Additionally, in the originally filed parent application, 14/820806, and this application, shaft (162) is stated as being part of the cam assembly; see PA Pub paragraphs 0053 and 0055, respectively, while in this application the “sole output shaft” is claimed as part of the “phase change assembly”.  Therefore, this application will be treated as a continuation-in-part and be given the effective filing date of 4/7/22.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson ( US 201/0036298 A1).
Regarding claims 1-9, Johnson teaches all of the claimed limitations since figures 5-9 are identical to figures 5-9 of this applications except:
a sole output shaft being part of the phase change assembly.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include outer power shaft (162) as part of the phase change assembly for marketing or engineering purposes.   
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nitsutou et al. (DE 10 2007 031 072 A1) in view of Sato et al. (US 6,592,481 B1) and Miyachi et al. (US 5,511,461).
Regarding claim 1, Nitsutou teaches:
A phase change assembly [aspect ratio changing mechanism (4); figures 1-2] for a linear friction welding system, comprising: 
a sole input shaft [shaft (33)] defining a first fixed axis; 
a first gear [gear (35)] mounted to the sole input shaft; 
a sole output shaft [shaft (26)] defining a second fixed axis; 
a second gear [gear (28)] mounted to the sole output shaft; 
a carriage [holding part (43)] rotatably supporting a third gear [gear (42)] operably connected to the first and second gear, and rotatably supporting one of a roller and a fourth gear [gear (41)], the one of the roller and the fourth gear operably connected to the first and second gear; 
an actuator [motor (44)] operably connected to the carriage; 
Nitsutou does not teach:
a linear actuator operably connected to the carriage; 
a first stop configured to stop movement of the carriage by the linear actuator in a first direction to provide a first predetermined phase relationship between the sole input shaft and the sole output shaft; and 
a second stop configured to stop movement of the carriage by the linear actuator in a second direction opposite the first direction to provide a second predetermined phase relationship between the sole input shaft and the sole output shaft.
Chiba teaches phase adjusting means (20) comprising motor (62) and linearly adjustable frame (40) located between pulleys (224, 228) wherein the motor is driven to adjust the position of the frame which in turn adjusts the phase of drums (8, 10); 7:30-67 and figure 8.  Chiba also teaches using a rack and pinion means for moving the frame linearly; see figure 13.
Miyachi teaches a linear actuator (12) comprising piston rod (24) coupled to slide table (26) and stopper bock (60) that works with adjustment bolts (54a,b) in order to stop or limit the displacement of the slide table; 3:62-4:9 and figures 1-4. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that any known means to move a carriage of a phase change assembly could be substituted for that of Nitsutou, including that of Chiba, since they are functional equivalents.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that any linear actuator could be used to move the carriage linearly, including that of Miyachi, since they are functional equivalents.   
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the (combined) prior art reference(s) above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed material to achieve any claimed result; ex. configured to stop.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.   
Regarding claim 2, Nitsutou does not teach:
wherein the linear actuator is operably connected to the carriage by a transfer plate extending from the carriage and coupled to a piston of the linear actuator.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to couple slide table (26) to the carriage in order to move the carriage linearly.
Regarding claim 3, Nitsutou does not teach:
wherein the first stop comprises a bolt threadedly engaged with the transfer plate.
However, the incorporation of the Miyachi adjustment bolt (54a) meets this limitation.
Regarding claim 6, Nitsutou teaches:
the carriage is located between the first gear and the second gear [see figures 1 and 2].
Regarding claim 7, Nitsutou teaches:
a timing component [transmission member (36)] operably connected to the first gear, the second gear, the third gear, and the one of the roller and the fourth gear [see figure 2].
Regarding claim 8, Nitsutou teaches:
wherein the one of the roller and the fourth gear is the fourth gear [gear (41)].
Regarding claim 9, Nitsutou teaches:
wherein the timing component is a timing belt [transmission member (36) is a belt; see figures 1-2].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735